United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3641
                                   ___________

David Meador,                           *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of North Dakota.
                                        *
Dan Anderson; Gene Bjerke,              *       [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: April 30, 2010
                                Filed: May 6, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       David Meador appeals from the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against a deputy sheriff and the sheriff of
Barnes County, North Dakota, alleging that he was subject to an unlawful arrest in
violation of his constitutional rights. Upon de novo review, we conclude that
summary judgment was proper for the reasons stated in the district court’s order. See
Pearson v. Callahan, 129 S. Ct. 808, 815-16 (2009) (qualified immunity); Thomas v.
Dickel, 213 F.3d 1023, 1026 (8th Cir. 2000) (a failure-to-train claim cannot stand

      1
       The HONORABLE RALPH R. ERICKSON, United States District Judge for
the District of North Dakota.
unless there is liability on an underlying substantive claim). Accordingly, we affirm.
See 8th Cir. R. 47B.
                          ______________________________




                                         -2-